Citation Nr: 0503840	
Decision Date: 02/14/05    Archive Date: 02/22/05

DOCKET NO.  03-02 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to service connection for a skin disability to 
include skin cancer.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel




INTRODUCTION

The veteran had active service from May 1951 to May 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating determination by the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


REMAND

Review of the service medical records reflect treatment in 
service in September 1952 and May 1954 for recurrent skin 
conditions including acne, atopic dermatitis, and chronic 
furunculosis. Post-service records from 1986 show private 
treatment for various skin conditions including skin cancer.

In a January 2001 VA Form 21-526, the veteran asserted 
treatment at Quantico Marine Base Hospital in 1954 for skin 
cancer. In a March 2001 VA Form 21-4138, he asserted 
treatment by a private physician a Dr. Baylor for skin cancer 
in the 1960's.  It is indicated that Dr. Baylor is out of 
practice, and from this it is presumed that the records are 
unavailable.  If that is not the case, the veteran should 
provide information concerning where Dr. Baylor's records 
might be located.  Otherwise, it is presumed that they are 
unavailable.

The record does not reflect any attempts to obtain hospital 
records from Quantico Marine Base Hospital.  It is not clear 
whether the veteran may have been hospitalized at that 
facility.  Hospital records are not always stored with 
service medical records.  In addition, although the veteran 
was examined by VA in May 2001, there is no indication that 
the physician reviewed the veteran's claim file and service 
medical records, and no opinion was provided as to the 
etiology of the veteran's skin conditions, including skin 
cancer.

Given the above, the Board finds that all indicated 
development has not been undertaken pertinent to the claim. 

Accordingly, the case is REMANDED to the RO (via the Appeals 
Management Center in Washington, D.C.) for the following 
actions:

1.  The RO should inform the veteran that 
he should submit any pertinent evidence 
in his possession. In addition, he should 
be informed that he should submit copies 
of all medical records, not already 
associated with the claims folder, 
pertaining to post-service treatment or 
evaluation for a skin disability, or he 
should provide the information and 
authorization necessary for the RO to 
obtain such records on his behalf.  
Specifically, if the veteran has any 
knowledge as to the location of records 
of Dr. Baylor, he should be asked to 
submit such information to the RO so that 
a search for records might be made.

2.  The RO should undertake appropriate 
development to obtain any pertinent 
evidence identified but not provided by 
the veteran, to include hospital records 
of treatment at the US Marine Hospital at 
Quantico Base in 1954. If the RO is 
unsuccessful in obtaining any pertinent 
evidence identified by the appellant, the 
RO should so inform the appellant and his 
representative, and request them to 
provide the outstanding evidence.  

3.  In any event, the RO should undertake 
all indicated development to obtain a 
copy of all available records, not 
already of record, pertaining to post-
service treatment or evaluation of the 
veteran for skin disorders as identified 
by the veteran. Efforts to obtain such 
records should be documented in the 
claims folder.

4.  Then, the RO should arrange for the 
veteran to be afforded a VA examination 
by a physician with appropriate expertise 
to determine the nature and etiology of 
all currently present skin disorders. The 
claims folders must be made available to 
the examiner, and the examiner must note 
review in the report. Any indicated 
studies should be performed. Based on the 
examination results and noted review of 
the claims folder, including all service 
medical records, the examiner should 
provide an opinion with respect to each 
currently present skin disorder, 
including skin cancer, as to whether it 
is unlikely or at least as likely as not 
that the disorder originated during the 
veteran's military service, or is 
otherwise etiologically related to a skin 
disorder present in service. The 
supporting rationale for all opinions 
expressed must be provided. 

5.  The RO should then readjudicate the 
issue on appeal based on a de novo review 
of all pertinent evidence. If the benefit 
sought on appeal is not granted to the 
appellant's satisfaction, the RO should 
issue a supplemental statement of the 
case to the appellant and his 
representative and afford them the 
requisite opportunity for response before 
the claims folders are returned to the 
Board for further appellate 
consideration.  

By this remand, the Board intimates no opinion as to the 
ultimate outcome of this case. No action is required of the 
appellant until he is otherwise notified but he has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the RO. The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded. Kutscherousky v. West, 12 
Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



